Citation Nr: 1620585	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  12-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the character of the Appellant's discharge from service is a bar to receipt of VA gratuitous benefits, to include service-connected compensation.

2.  Whether the severance of service connection and discontinuance of compensation for a right hand disability, effective July 1, 2013, was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Appellant served on active duty from December 1987 through January 1989, when he was discharged under other than honorable conditions (UOTHC).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2011, the RO issued an administrative decision and a rating decision (with corrected notice to the Appellant in November 2011) determining that the character of the Appellant's discharge from service was dishonorable for VA purposes, and that he was sane during his entire period of service, such that the character of his discharge was a bar to receipt of VA compensation benefits.  

As a result of this determination, in December 2011, the RO notified the Appellant of a proposal to sever service connection for a right hand disability.  The Appellant had been granted service connection for such disability in an April 2009 rating decision, when the information of record indicated that he had an "honorable" discharge from service.  The RO denied service connection for mental health and emotional distress, schizophrenia, and hepatitis in April 2009; the Appellant initiated an appeal and a statement of the case was provided in March 2010.  

In March 2013, the RO issued a rating decision (with notice to the Appellant in April 2013) finalizing the severance of service connection for his right hand disability due to the character of his discharge from service.  The RO notified the Appellant that he was still entitled to VA treatment for the right hand disability.

The Appellant testified at a formal RO hearing before a Decision Review Officer (DRO) in July 2012, and before the undersigned Veterans Law Judge at a Board hearing in March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant's service records reflect that he received an UOTHC discharge by reason of misconduct due to commission of a serious offense, based on an October 1988 nonjudicial punishment (NJP) for three instances of assault and two instances of disorderly conduct.  There were also several prior instances of drunk and disorderly conduct that were noted to be of a nature to bring discredit upon the armed forces or to the prejudice of good order and discipline in the armed forces.  

The Appellant indicated in 2011 and 2016 that he had applied for an upgrade of the character of his discharge, but that his application had been denied twice by the Department of the Navy Board of Corrections of Military Records (BCMR).  The claims file includes a 2005 decision denying an upgrade, but no other decision.  Further, there is a June 2012 request from the Navy BCMR for all VA records, in connection with a November 2011 application from the Appellant for an upgrade.  Thus, any outstanding decisions or records from the Navy BCMR must be obtained.  

If the character of the Appellant's discharge has been upgraded to honorable by the military department, then VA will be bound by that determination.  38 C.F.R. § 3.12(a).  However, if the character of discharge has not been upgraded, then VA will need to continue processing the instant appeal as to character of discharge.

The Appellant primarily contends that his discharge should not be considered dishonorable because the instances of misconduct that led to his discharge were due to his substance abuse, which he contends was due to organic mental disease that was first diagnosed shortly after service in 1991.  In other words, the Appellant essentially argues that he was insane for VA purposes at the time he committed the offenses that led to his discharge, which would be an exception to the bar to VA benefits due to dishonorable discharge.  See 38 C.F.R. §§ 3.12(d), 3.354(b) (2015).  

Additionally, the Appellant argues that the offenses leading to his discharge were not serious but were only minor offenses, that his service except for those offenses was honorable, and that the offenses did not warrant a discharge UOTHC or being deemed dishonorable for VA benefits purposes.  See 38 C.F.R. § 3.12(d)(4). 

The claims file includes records of court-ordered private inpatient psychiatric treatment shortly after the Appellant's service, from July to September 1991, which resulted in Axis I diagnoses of organic mental disorder, polysubstance abuse continuous, alcohol abuse continuous; and Axis II personality disorder NOS.  At that time, the Appellant reported a long history since childhood of using alcohol and multiple types of illegal drugs, and he stated that he had been discharged from service because he was addicted to alcohol and began to act out violently.  

Three subsequent court-ordered psychiatric evaluations from May to August 1993 noted a similar history and included multiple mental health diagnosis, including schizophrenia, antisocial personality disorder, and several conditions possibly related to substance abuse and/or head injuries.  The August 1993 evaluator found the Appellant to be not fully competent to stand trial, although the two other evaluators found him competent.  More recent psychiatric evaluations also showed similar diagnoses and reported histories, including a July 2009 VA treatment record, July 2011 VA examination, and December 2011 private treatment records.

In addition, in his service enlistment paperwork, the Appellant reported several arrests as an adult relating to drugs and alcohol dating from 1985 to 1986.  He has submitted a summary of post-service criminal records with arrests starting in 1990.  

In light of the evidence of mental disease and incompetence for some purposes within a few years after service, as well as indications of disorders related to substance abuse and possibly other disorders, the Board finds that a medical opinion is necessary in this case to determine whether the Appellant was insane for VA purposes at the time he committed the offenses leading to his service discharge.

Additionally, private mental health treatment records from December 2011 indicate that the Appellant had been following up with a VA facility for mental health care, and that he also had a workers' compensation provider, a therapist, and a primary care provider.  The last VA treatment records in the claims file are dated in September 2009; and the last private records are from December 2011.  As such, VA should attempt to obtain any outstanding records identified upon remand.

The Board notes that the Appellant has quoted language from 38 C.F.R. § 3.301 (2015) several times.  In particular, he points to language that "[o]rganic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin."  38 C.F.R. § 3.301(c)(2).  Similarly, "[o]rganic diseases and disabilities which are a secondary result of the chronic use the chronic use of drugs ... will not be considered of willful misconduct origin."  38 C.F.R. § 3.301(c)(3).  

It appears that the Appellant believes that these phrases mean that, if he had organic mental disease as a result of alcohol or drug abuse, and his conduct during service was due to that disease, then his offenses were not willful misconduct.  See, e.g., 2016 hearing transcript.  The Appellant misunderstands the purpose of 38 C.F.R. § 3.301, which explains the circumstances in which alcohol and drug usage will and will not amount to willful misconduct for the purposes of establishing entitlement to service-connected compensation for disability or death due to injury or disease during service.  This question only arises after the Appellant's status as a veteran has been established; in other words, after the character of discharge has been determined to be other than dishonorable for VA purposes, as required for most VA benefits.  See 38 U.S.C.A. § 101(18) (West 2014); 38 C.F.R. § 3.12(a).  The development as discussed above and below is relevant to the character of discharge.


Accordingly, the case is REMANDED for the following action:

1.  Request copies of any outstanding records and decisions associated with the Appellant's applications for an upgrade of the character of his discharge from the Department of the Navy, to include the underlying records and outcome of any application submitted to the BCMR in 2009 or 2011.  

Only if the character of the Appellant's discharge has not been upgraded to honorable, the AOJ should continue development as to the character of discharge as follows.

2.  Thereafter, request the Appellant to identify any outstanding mental health treatment records and to complete an authorization form for the AOJ to obtain any non-VA records, to include from a workers' compensation provider, therapist, or primary care provider since 2009.  

Allow an appropriate time for response, and request copies of any sufficiently identified records, to include VA mental health treatment records since July 2009.

3.  For all of the above, if any identified records are unavailable, notify the Veteran of the missing records, the attempts made, and allow an opportunity for him to provide the missing records himself.

4.  After associating all available records with the claims file, forward the entire claims file to a VA mental health professional for a medical opinion in this case as follows:

(a)  The examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Appellant was insane, as defined by VA (see below), at the time of the offenses that led to his discharge from service in 1989, i.e., from May 1988 to October 1988.  

The examiner should apply the following standards: 

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, (i) a more or less prolonged deviation from his normal method of behavior; or (ii) who interferes with the peace of society; or (iii) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  The phrase "due to disease" applies to all three of these listed circumstances.  

Insanity need not be causally connected to the misconduct that led to the discharge, but it must have existed concurrently in time with that misconduct.

(c)  The examiner should offer an opinion as to whether the Appellant was "mentally defective or constitutionally psychopathic," which includes having an antisocial personality disorder.  In this regard:

The term "constitutionally psychopathic" in VA's definition refers to a condition that may be described as an antisocial personality disorder.  A personality disorder is not a "disease" for VA compensation purposes; thus, behavior attributable to a personality disorder does not satisfy the definition of insanity.

Also, the phrase "become antisocial" in VA's definition refers to the development of behavior that is hostile or harmful to others, in a manner that deviates sharply from the social norm, and which is not attributable to personality disorder.

(d)  If the Appellant was "mentally defective or constitutionally psychopathic," then the examiner should offer an opinion as to whether the Appellant also had a "psychosis ... engrafted upon such basic condition" to result in any of the three circumstances listed in VA's definition of insanity due to disease.

The examiner should discuss whether any psychosis or behavior by the Appellant during service was due to a substance-abuse disorder.  In this regard, behavior attributable to a substance-abuse disorder does not constitute "insane" behavior for VA purposes because it does not exemplify the severe deviation from the social norm or the gross nature of conduct generally considered to fall within the scope of "insanity."  
  
(e) The examination report must include a complete rationale for all opinions expressed, based on consideration of pertinent lay and medical evidence.  If an opinion cannot be provided without resort to speculation, this should be explained in the report.

5.  If any benefit sought on appeal remains denied after readjudication, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

